Citation Nr: 1761013	
Decision Date: 12/29/17    Archive Date: 01/02/18

DOCKET NO.  12-32 454	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. J. Houbeck, Counsel


INTRODUCTION

The appellant had a period of Active Duty for Training (ACDUTRA) from July 28, 1969, to November 30, 1969, at which time he was released to the Army National Guard of Illinois for the completion of his remaining service obligation of 5 years and 5 months.  Records document additional ACDUTRA from June 13, 1970, to June 28, 1970; and from July 24, 1971, to August 8, 1971.  The appellant also accrued approximately 159 service points via Inactive Duty for Training (INACDUTRA) from April 1969 to March 1972.  Records indicate that the appellant received an early discharge from the Army National Guard of Illinois under honorable conditions, effective March 1, 1972, as he was found not to meet retention standards.    

This matter is before the Board of Veterans' Appeals (Board) on appeal from an October 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.

The appellant had a hearing before the undersigned Veterans Law Judge (VLJ) in August 2017.  A transcript of the hearing has been associated with the appellant's electronic claims file.

At the outset, the Board notes that generally, "[i]n order to qualify for VA benefits, a claimant . . . [must be] a 'veteran.'"  Cropper v. Brown, 6 Vet. App. 450, 452 (1994); see D'Amico v. West, 209 F.3d 1322, 1327 (Fed.Cir.2000).  A "veteran" is defined as "a person who served in the active military, naval, or air service, and who was discharged or released therefrom under conditions other than dishonorable."  38 U.S.C. § 101(2) (2012).  The term "active military, naval, or air service" includes active duty, and "any period of active duty for training during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in line of duty, and any period of inactive duty training during which the individual concerned was disabled or died from an injury incurred or aggravated in line of duty."  38 U.S.C. § 101(24) (2012); 38 C.F.R. § 3.6(a) (2017). 

ACDUTRA is defined, in part, as "full-time duty in the Armed Forces performed by Reserves for training purposes."  38 U.S.C. § 101(22); 38 C.F.R. § 3.6 (c).  "The term 'Reserve' means a member of a reserve component of one of the Armed Forces."  38 U.S.C. § 101(26).  With respect to members of the Army National Guard or Air National Guard, active duty for training (ACDUTRA) is defined as full-time duty under section 316, 502, 503, 505 of title 32, or the prior corresponding provisions of law.  38 U.S.C. § 101(22)(c).



FINDING OF FACT

The appellant's current low back disability is not due to an injury incurred in the line of duty during INACDUTRA or due to an injury or disease incurred in the line of duty during ACDUTRA.


CONCLUSION OF LAW

A low back disability was not incurred in or aggravated by service.  38 U.S.C. §§ 1110, 1131, 5107 (2012); 38 C.F.R. §§ 3.303, 3.304 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

To the extent that the appellant's service treatment records are missing, including any records from the Great Lakes Naval Station from January and/or February 1972, the Board finds that all potential locations for the records have been contacted, that a determination as to the unavailability of the records has been made, and that the appellant has been contacted regarding the missing records.  Neither the appellant nor his representative has identified any other potential shortcomings in fulfilling VA's duty to notify and assist.  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  For the above reasons, the Board finds the duties to notify and assist have been met, all due process concerns have been satisfied, and the appeal may be considered on the merits.

Service Connection

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C. §§ 1110, 1131 (2012).  Active military, naval, or air service includes any period of active duty for training (ACDUTRA) during which the individual concerned was disabled from a disease or injury incurred in line of duty.  38 U.S.C. § 101(21) and (24) (2012); 38 C.F.R. § 3.6(a) (2017).  Active military, naval, or air service also includes any period of inactive duty training (INACDUTRA) duty in which the individual concerned was disabled from injury incurred in the line of duty.  Id.  Accordingly, service connection may be granted for disability resulting from disease or injury incurred in, or aggravated, while performing ACDUTRA or from injury incurred or aggravated while performing INACDUTRA.  38 U.S.C. §§ 101(24), 106, 1131 (2012).  ACDUTRA includes full time duty performed by members of the National Guard of any state or the reservists.  38 C.F.R. § 3.6(c).  INACDUTRA includes duty other than full time duty performed by a member of the Reserves or the National Guard of any state.  38 C.F.R. § 3.6(d). 

Certain evidentiary presumptions - such as the presumption of sound condition at entrance to service, the presumption of aggravation during service of preexisting diseases or injuries which undergo an increase in severity during service, and the presumption of service incurrence for certain diseases which manifest themselves to a degree of disability of 10 percent or more within a specified time after separation from service - are provided by law to assist veterans in establishing service connection for a disability or disabilities.  38 U.S.C. § 1112 (2012); 
38 C.F.R. §§ 3.304(b), 3.306, 3.307, 3.309 (2017).

The presumption of soundness under 38 U.S.C. § 1111 does not apply when a claimant, veteran or otherwise, has not been examined contemporaneous to entering a period of ACDUTRA.  Smith v. Shinseki, 24 Vet. App. 40, 45 (2010).  The presumption pertaining to chronic diseases under 38 U.S.C. § 1112 and the presumption of aggravation under 38 U.S.C. § 1153 do not apply to ACDUTRA or INACDUTRA service.  Id; see also Acciola v. Peake, 22 Vet. App. 320 (2008).

When a claim for service connection is based only on a period of ACDUTRA, there must be some evidence that the appellant became disabled as a result of a disease or injury incurred or aggravated in the line of duty during the period of ACDUTRA.  Smith, 24 Vet. App. at 47.  In the absence of such evidence, the period of ACDUTRA would not qualify as "active military, naval, or air service," and the appellant would not qualify as a "Veteran" by virtue of ACDUTRA service alone. 

As will be discussed in greater detail below, the appellant has made inconsistent contentions as to the precise cause of his current low back disability.  The appellant initially argued that there was no specific injury during any period of ACDUTRA or INACDUTRA, but that the back problems were the result of repetitive lifting of heavy objects during National Guard service.  More recently, he has asserted that the low back disability is the result of falling off a truck during his period of ACDUTRA from July 1969 to November 1969.

As noted above, the appellant's service treatment records have been determined to be unavailable.  The sole contemporaneous or near-contemporaneous record is a March 1971 x-ray report from the appellant's employer indicating, "The films of the lumbosacral spine reveals a spondylolisthesis about grade one.  Disqualified for heavy duty."

In his March 2011 claim, the appellant claimed entitlement to service connection for a "Back Problem" that began in 1971 in Chicago, Illinois.  

In an April 2011 submission, the appellant argued, "Injuries were received working with heavy equipment during my time in the Illinois National Guard - 1969 - 1971.  Disqualified for heavy duty by my employer.  Resulting in the loss of my field position with my employer and having to take a clerical role."

In an August 2011 statement, the appellant contended, "My back was injured while working with heavy equipment over time during 1969 - 1972.  There was not a single occurrence, but sustained by repeated use of heavy equipment.  In March 1971 I sought medical attention from a military [doctor].  [X-]rays were taken showing the lumbosacral spine having spondylolisthesis.  The recommendation was for surgery, which at that time, was not a guarantee of correction, so I declined surgery.  Due to the injury, I was disqualified for heavy duty at my employer, Commonwealth Edison."

In an October 2011 statement, the appellant indicated, "My injuries were received working with heavy equipment after basic training and during my weekend drill and summer two-week training period.  My responsibilities with my Illinois National Guard were to move heavy equipment on the trucks with and in support of the mortar team."  The appellant also stated, "In January or February 1972 I went on sick call for [a] back injury and was sent to Great Lakes Naval Station for X-rays and treatment.  The only treatment option at the time was surgery which I declined due to risks and minimal improvement.  I was given a medical discharge effective 1 March 1972."  Finally, the appellant reported, "As a result, I was also disqualified for heavy duty by my employer resulting in loss of my field position and overtime."

In his December 2011 notice of disagreement, the appellant indicated that he was treated at Great Lakes Naval Station in January and February 1972, where x-rays of the back were taken and that his medical discharge resulted from the findings of the x-ray.

In his November 2012 substantive appeal, the appellant contended that his honorable discharge from the Army National Guard of Illinois was due to a medical condition.

A December 2012 private treatment record included a notation of a history of chronic low back pain and a remote army injury in 1971.  Diagnostic testing resulted in a diagnosis of chronic-appearing bilateral pars defects at L5, resulting in grade 1 anterolisthesis of L5; mild retrolisthesis of L1 relative to L2 and L2 relative to L3, likely degenerative  in nature; mild levocurvature; and multilevel spondylosis with advanced bilateral facet arthropathy at L4-L5 and L5-S1 levels.

During his August 2017 Board hearing, the appellant contended that he had a low back injury that occurred, "down at Fort Pope when I was in the AIT training.  Falling from a deuce and a half truck, the back end.  And then people coming on top of you at that time.  I don't remember what month that would have been in '69."  He indicated that he requested treatment for the problem at the time, but was denied.  The appellant acknowledged that he did not have ongoing problems with his back from that time, which he attributed to being 19.  In response to a question regarding whether he had any flare-ups of back problems in service after the initial injury, the appellant responded, "Well, it limited me and my job career paths, because of the restrictions on doing heavy work.  This was found out when I applied for a job with Commonwealth Edison in Chicago [in 1971].  They were the ones that did the x-ray for pre-employment physicals that found this problem and then restricted me from going into physical work as a lineman.  And then had to do clerical work.  So, my back ailments, I guess, as pain, would just be that I was just limited.  I would always have aspirins and taking stuff for ailments at home."  The appellant indicated that a physician at Great Lakes had wanted to do surgery, but that the appellant had declined, which were the service records that had not been located.  At present, the appellant had problems picking up heavy objects and doing some physical activities around the house.  

The pertinent inquiry is whether his disability is due to an injury incurred in or aggravated by a period of INACDUTRA or an injury or disease incurred in or aggravated by a period of ACDUTRA.  Based on consideration of the evidence of record, the Board finds the preponderance of the evidence against finding that his current low back disability is related to the appellant's Federal National Guard  service.

As noted, the sole contemporaneous or near-contemporaneous evidence is an x-ray report from the appellant's employer documenting spondylolisthesis; however, there is nothing in this report or the appellant's service personnel records suggesting any association between an injury during a period of INACDUTRA or an injury or disease during ACDUTRA to account for the back disability.  As noted above, the presumptions of soundness and aggravation do not apply in this situation.  Although the appellant has made potentially conflicting statements in this regard, his statements suggest that he was working for his private employer in a capacity involving heavy lifting and that he was forced to give up that position due to the disability.  There is nothing to suggest that the back disability was incurred in or aggravated as a result of any incident or incidents during ACDUTRA or INACDUTRA, rather than some incident in his private workplace or other incident or incidents outside of service.

The sole evidence to support the appellant's contentions is his lay statements.  The Board finds these representations of little probative value as they are internally inconsistent.  In his initial statement to VA, when bringing his claim for compensation benefits in March 2011, the appellant stated that his back problems began in 1971.  Thereafter, he claimed that "Injuries were received working with heavy equipment during my time in the Illinois National Guard - 1969 - 1971."  He clarified in multiple subsequent 2011 statements that there was no actual injury during his National Guard service, merely that his problems were due to repetitive heavy lifting during that service.  By contrast, during his 2017 Board hearing the appellant argued that his back disability was due to falling out of a truck during AIT training in 1969.  Given these conflicting statements as to symptom onset and the basis for his claim for VA compensation benefits, the Board affords these representations little probative weight.  See Madden v. Brown, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (holding that the Board has "the authority to discount the weight and probity of evidence in the light of its own inherent characteristics and its relationship to other items of evidence"); see also Caluza v. Brown, 7 Vet. App. 498 (1995) (holding that in weighing an applicant's credibility, the Board may consider any evidence of interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, and desire for monetary gain).  

To the extent that he has arthritis, such was not noted during service and he did not have characteristic manifestations sufficient to identify the disease entity.  Furthermore, any assertion of onset and continuity has been rejected as not credible.

In conclusion, there is no reliable medical or lay evidence linking the appellant's current low back disability to any period of ACDUTRA or INACDUTRA.  To the extent that the appellant claims a relationship between the back disability and his service, the Board finds the evidence of no credible value given the internal inconsistencies of such statements.  The medical evidence of record does not attribute the low back disability to any period of ACDUTRA or INACDUTRA.  In light of the foregoing, the Board finds that the preponderance of the evidence is against the claim, and the benefit of the doubt doctrine is not for application.  See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F.3d 1361 (Fed Cir. 2001).  The appeal must therefore be denied.


ORDER

Entitlement to service connection for a low back disability is denied.



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


